Case 1:16-cr-00339-RMB Document 93 Filed 10/02/20 Page 1 of 2

UMTED ye PSLERD Vasv@acl Couey
SostaCen PSTACT OF wRW Qo,

 

 

“De Showun \yooesey,
Molaot:, ;
TNT _ \oCr. BBY
Dawid Slates _of Ameceo
Ges egomact

 

Movant's Monon seeking Emeeescnen, ReLEASS
wk. Te “AE. Conyp- 4 N@es

 

 

COMes Nad , Movant, Dasheewn Wouters Ack ao (ro Se... eget Lull
Woes Ws Cour Seek, NO) Care HeNead ¢ eleose Ave. 10 dre.
Cahid 1A Nieud , Pore vne, Qolloraras Pee SenS Set Docbyn.

 

AS Mow ant Faces — MMove Dareace.
Due To We Covid-19 Vitus

 

SOreapwe, Te US.0 Vico lie

 

Recembyy QOMSen obdfieercs Goch inmates test been festeal
Qosifiwve of Vre- Covi -14 Vatos is UU, 2.0 \icToRu wus , Accotdingty
Pucsoant +0 de 18, USC , Cechon 903, Boe have, a dota oF
Cac $0 Project Me, Movant. faces ‘amare, donger too UR
_Conp i) Vitus dye to movant's UNPeE lu 1 WeaiWh Condirhorn
An wench ne has ‘been uaonosed unt asthma, Movant
Soot CZle Ge Soom ansen. Oxfricrals Dy £1 Laney Lol o
Cem Pass on wme Cehense. and Vrece, Was No Cag , At Waren
O90 | Peso OL Ci cals foil YO ad judi coder Qn Soners

~{-

 
Case 1:16-cr-00339-RMB Document 93 Filed 10/02/20 Page 2 of 2

 

cadkiny arebeo ave remedy Cequeer. Movant: Suh mitked an
inlocmol ceselhon C @e- ®) on You matter of See kin ~
CemQassionvble rerleage and yo Pe Anorl Qa. 8oN Ofiera Le
howe Loulrd bo. gespond. Recorinaly Unwed Sjates \f Pere. , So.
a Co-Sim"3 Jodo ML 4. SYRIA 5 Oss L (SDNY Ape ty Jo20 )(Detencdantt
 exhasshes of Vane odemmsicahve Qrocess [onder Ve Lest Ske fer]
Coun be woarweck La \votn ds: of Wwe eX4cQOd 1Aaey Uncect Posed -
A he S YWAIQUE, Calo MmBtanes = a Aree COV Plo “Qondesse! ).

 

\NPEERE , Movant greys Varo Hairs cover lakes ne BeY S by
ATonty no, Movant  holion Cor cele .

 

 

Yespertfall Qoippatte. d 5
*” Dy thoteer Cv before

 

*ESoo te 2
U.S. Victor us
¥: 0, Sox 3100
—Avecawto, CA 9930 |

 

CEPT CATION 9F SE@cE

 

 

“L Meet, State “hat THE Copcdome Motian) SeCKivGr Geforce,
| Ret cave Dok, “To “Wie Covvp~1\4 Videos WAS MALED INTO THE Ceeic -
osnce_ ow “Wg, 9% ~ DAY oF eV 0 Do

 

 

 
